DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
1. The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

2. Claims 10-24 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dalenbaeck et al. (WO 2006052188) in view of Chun et al. (US 20070092084).
Regarding claims 10, 17 and 18, Dalenbaeck discloses a method for binaurally rendering a soundfield (Page.5 lines 7-10: Dalenbaeck discusses how a system transmitting a sound field from either multiple monaural or directional sound signals that reproduce through multiple discrete loud speakers; and how a sound field with spatial harmonics that substantially exactly match those of the original sound field), the method comprising: receiving at least a virtual loudspeaker feed representing the soundfield (abstract lines 1-5, Page.6 lines 14-20 and Page.11 lines 3-5: Dalenbaeck discusses how in a surround sound processing arrangement system, a microphone encoded to intermediate channels as a virtual loudspeaker feed; and how a surround processing system comprising: input means, virtual loudspeaker feeds, virtual microphone signals and output means); transforming the virtual loudspeaker feed representing the soundfield into a stereo binaural output signal (abstract lines 5-9, Page.6 lines 14-20 and Page.11 lines 3-5: Dalenbaeck discusses virtual loudspeaker feed via virtual microphones; and how a virtual microphones signals are suitable for a stereo loudspeakers); and rendering the stereo binaural output signal (abstract lines 5-9, Page.6 lines 14-20 and Page.11 lines 3-5).  
Dalenbaeck discloses the invention set forth above but does not specifically points out “the transforming comprises applying a time delay to the virtual speaker loudfeed and wherein the transforming further comprises applying a gain prior to the time delay”
Chun however discloses the transforming comprises applying a time delay to the virtual speaker loudfeed and wherein the transforming further comprises applying a gain prior to the time delay (Paragraphs: 0042, 0052 and Claim.6: Chun discusses how the system adds the right channel signal output through a multiplier having a gain value and a delay filter; and how a virtual speaker with a predetermined position is disposed and each of filter coefficients such as a time delay and gain value are set in advance).
It would have been obvious to one of ordinary skill in the art at the time the invention was made before the effective filing date of the invention to modify the invention of Dalenbaeck, and modify a system wherein the transforming comprises applying a time delay to the virtual speaker loudfeed and wherein the transforming further comprises applying a gain prior to the time delay, as taught by Chun, thus performs positioning of a virtual sound source to enable listener to feel stereo feeling and spatial feeling, as discussed by Chun.
Considering claim 11 and 19, Dalenbaeck discloses the method of claim 10 and 18, wherein transforming the virtual loudspeaker feed further comprises varying, with a plurality of gain blocks coupled to a plurality of time delay blocks, a plurality of gains related to the stereo binaural output signal (Page.11 lines 24-28, Page.13 lines 1-15, and Page.24 lines1-3: variable gain factor for primary virtual microphones and applying a time delay of signals technique).  
Considering claim 12 and 20, Dalenbaeck discloses the method of claim 11 and 19, wherein the plurality of time delay blocks and the plurality of gain blocks are configured to add energy related to a reflected energy field of the stereo binaural output signal (Page.13 lines 1-15 and Page.24 lines1-3: applying a time delay of signals or time shift technique).  
Considering claim 13 and 21, Chun discloses the method of claim 12 and 20, wherein the reflected energy field corresponds to a rear energy field and a side energy field (Paragraphs: 0012-0013 and abstract:  Chun discusses how a reflected sound processing unit to generate a plurality of reflected sounds from the surround signals (i.e. various reflected energy fields) generated in the surround signal generation unit).
Considering claims 14 and 22, Dalenbaeck discloses the method of claims 10 and 18, wherein the soundfield is a B-Format soundfield (abstract lines 1-4 and Page.6 lines 23-26: Dalenbaeck discusses a B-format audio signal).
Considering claims 15 and 23, Dalenbaeck discloses the method of claims 10 and 18, wherein the soundfield is an Ambisonics soundfield (Page.13 lines 5-7 and Page.16 lines 4-6: Dalenbaeck discusses an ambisonic soundfield). 
Considering claim 16 and 24, Dalenbaeck discloses the method of claim 10 and 18, wherein the soundfield comprises an audio object and direction information pertaining to the audio object (Page.12 lines 4-7 and Page.13 lines 7-13). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSEF K LAEKEMARIAM whose telephone number is (571)270-5149. The examiner can normally be reached 9:30-6:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on (571) 272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YOSEF K LAEKEMARIAM/Examiner, Art Unit 2651                                                                                                                                                                                                               09/21/2022